EXHIBIT 10.1

ADTRAN, INC.

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”) sets forth the specified
terms of ADTRAN, Inc.’s grant of the number of Restricted Stock Units (“RSU”) as
it set forth in the Morgan Stanley StockPlan Connect (the “Portal”) to the
applicable grantee named in the Portal (the “Participant”) pursuant to the
ADTRAN, Inc. 2015 Employee Stock Incentive Plan (the “Plan”) as of the date of
grant set forth in the Portal. All capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Plan.

Vesting and Delivery of Common Stock: Each RSU shall become vested and
nonforfeitable according to the following schedule, measured from the date of
grant:

 

   

Anniversary of the date of grant:

 

 

Vested percentage:

 

 

   

One-year anniversary

 

 

25%

 

   

Two-year anniversary

 

 

25%

 

   

Three-year anniversary

 

 

25%

 

   

Four-year anniversary

 

 

25%

 

Under the above schedule, before the one-year anniversary, no part of the award
is vested or nonforteitable.

One share of the Company’s Common Stock shall be issued to the Participant for
every RSU that becomes vested pursuant to the schedule above. The Company will
issue shares of Common Stock to the Participant as soon as administratively
practicable following the date the applicable portion of the RSUs have become
vested; provided, however, if any law or regulation requires the Company to take
any action (including, but not limited to, the filing of a registration
statement under the 1933 Act and causing such registration statement to become
effective) with respect to such shares of Common Stock before the issuance
thereof, then the date of delivery of the shares shall be extended for the
period necessary to take such action, to the maximum extent permitted by
Section 409A of the Code. The unvested portion of the RSUs shall be forfeited in
the event the Participant incurs a Separation from Service for any reason.

Designation of Beneficiary: The Participant hereby designates the following
individual as the beneficiary of this Agreement:

 

  Participant Name:       Beneficiary Name:       Address:            
Relationship:    

To complete this beneficiary designation, this agreement should be printed out,
the information above should then be completed, and the Agreement should then be
forwarded to Brandon Dang via interoffice mail or sent to
BRANDON.DANG@adtran.com. The Participant may modify this designation of
beneficiary only in accordance with the terms and provisions of the Plan. If no
beneficiary is designated, then except as may be provided in the Plan, any
benefits due hereunder following the death of the Participant will be paid to
the Participant’s estate.



--------------------------------------------------------------------------------

The RSUs granted above are subject to all restrictions, terms and conditions set
forth in the ADTRAN, Inc. 2015 Employee Stock Incentive Plan. In the event of
any inconsistency between this Agreement and the Plan, the provisions of the
Plan shall govern. The Participant has received a copy of the Plan’s prospectus,
including a copy of the Plan. The Participant agrees to the terms of this
Agreement, which may be amended only upon a written agreement signed by the
parties hereto or as otherwise permitted by the Plan.

If there are any questions regarding the RSUs, please refer to the Plan or
contact Brandon Dang 256-963-8007.

ADTRAN, INC.

/s/ Thomas R. Stanton                

Thomas R. Stanton

Title: Chief Executive Officer